

SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is made and entered into as of
the 12th day of November, 2007 by and between Trulite, Inc., a Delaware
corporation (“Trulite”) and Standard Renewable Energy Group LLC (“SREG”).
 
RECITALS
 
A. SREG has lent to Trulite an aggregate of $735,000 pursuant to the terms of
the promissory notes listed on Exhibit A attached hereto (collectively, the
“Notes”); and
 
B. SREG desires to convert the aggregate principal balance of and all accrued
but unpaid interest on the Notes into shares of Trulite Common Stock, $0.0001
par value per share (“Common Stock”) on the terms and conditions set forth in
this Agreement.
 
C. Trulite desires to issue to SREG shares of its Common Stock in consideration
of the cancellation of the aggregate principal balance of and accrued but unpaid
interest on the Notes on the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, for and consideration of the mutual promises and covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
Trulite and SREG agree as follows:
 
1. Trulite shall issue to SREG a number of shares of Common Stock determined by
the quotient of (x) the aggregate principal balance of and accrued but unpaid
interest on the Notes as of the close of business on the day immediately
preceding the Effective Date divided by (y) the agreed price per share of Common
Stock of $0.50 (collectively, the “Shares”).
 
2. In consideration of the receipt of the Shares, on the Effective Date, SREG
shall surrender to Trulite the Notes.
 
3. Trulite hereby represents and warrants to SREG as follows:
 
(a) Trulite has duly authorized the issuance and sale of the Shares in
accordance with the terms of this Agreement.
 
(b) The Shares, when issued and paid for in accordance with this Agreement, will
represent validly authorized, duly issued and fully paid and non-assessable
shares of Common Stock.
 
4. SREG hereby represents, warrants and covenants to Trulite as follows:
 
(a) SREG is purchasing the Shares for SREG’s own account, and not for the
account of any other person;
 
(b) SREG is purchasing the Shares for investment only, and is not purchasing the
Shares with a view towards the current or future resale, assignment,
fractionalization or distribution of the Shares;
 

 


--------------------------------------------------------------------------------





 
(c) SREG understands that (A) the Shares (1) have not been registered under the
Securities Act of 1933, as amended (the “Act”) or any other federal or state
securities laws, and (2) must be held by SREG indefinitely; and (B) SREG must
therefore bear the economic risk of such investment indefinitely; unless a
subsequent disposition thereof is registered under the Act and applicable state
securities laws or is exempt therefrom. SREG further understands that such
exemptions depend on, among other things, the bona fide nature of the investment
intent of SREG expressed herein. Pursuant to the foregoing, SREG acknowledges
that the certificate representing the Shares acquired hereunder shall bear a
restrictive legend substantially as follows:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AS AMENDED, AND STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE
SECURITIES LAWS OR (II) AN OPINION OF COUNSEL, WHICH OPINION AND COUNSEL ARE
BOTH REASONABLY SATISFACTORY TO TRULITE, HAS BEEN DELIVERED TO TRULITE AND SUCH
OPINION STATES THAT THE SECURITIES MAY BE TRANSFERRED WITHOUT SUCH
REGISTRATION.”
 
(d) SREG acknowledges and understands that Trulite has a limited operating
history;
 
(e) Trulite has made available to SREG the opportunity to ask questions of and
obtain additional information from Trulite (or any person acting on its behalf),
concerning the terms and conditions of this investment, and all such questions
have been answered to the full satisfaction of SREG and are sufficient for SREG
to evaluate the merits and risks of the investment;
 
(f) SREG represents that it has been called to its attention that its investment
in Trulite involves a high degree of risk which may result in the loss of the
total amount of its investment;
 
(g) SREG has been furnished by Trulite all information (or provided access to
all information) regarding the business and financial condition of Trulite, its
expected plans for future business activities, the attributes of the Shares and
the merits and risks of an investment in the Shares that SREG has requested or
otherwise needs to evaluate the investment in the Shares.
 
5. In the event that within two (2) years of the date of this Agreement, Trulite
files with the Securities and Exchange Commission a registration statement under
the Act, other than a Registration Statement on Form S-8, a Registration
Statement on Form S-4 or a similar or successor form, Trulite will use its
reasonable efforts to cause registration of the resale of 5% of the Shares to be
included in the first such registration statement filed by Trulite; provided
that SREG complies with all reasonable requests made by Trulite related to the
inclusion of such Shares in such registration statement.
 




2

--------------------------------------------------------------------------------





 
6. This Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, notwithstanding principles of conflicts of laws.
 
7. This Agreement constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and may be amended only by a writing
executed by all parties hereto.
 
Executed as of the date first set forth above.
 

 
TRULITE, INC.
       
By:
   
Name:
   
Title:
         
STANDARD RENEWABLE ENERGY GROUP, LLC
       
By:
   
Name:
   
Title:
 







3

--------------------------------------------------------------------------------




EXHIBIT A
 
Date of Note
 
Payee
 
Aggregate
Principal Amount
 
May 31, 2007
   
Standard Renewable Energy Group, LLC
 
$
360,000
 
August 20, 2007
   
Standard Renewable Energy Group, LLC
 
$
375,000
 




--------------------------------------------------------------------------------

